JWathews, J.

delivered the opinion of the court.
In this suit the wife, assisted by her husband, claims as heir and legatee of Robert Jones, her uncle, one-sixth part of the proceeds of property sold by the defendant under authority and power granted to him by the legatees and heirs of the succession of said Robert, being a part of said succession.
The action is brought to compel the attorney in fact to account and pay over to the plaintiff her proportion of the funds which may appear to be in his hands.
The cause was submitted to a jury in the court below, who found a verdict in her favor for one thousand and four dollars, and judgment being thereon rendered, the defendant appealed.
Interrogatories were put to the defendant, and his answers were objected to by the counsel for the plaintiff as having *124been offered too late. The judgment from which this appeal jg was rendered on a second trial of the cause in the court below. The answers were brought'into court after the. commencement of the trial in the first instance, and received, to which an exception was taken. We are of opinion that they were properly admitted. If the plaintiffs had objections to make to them, the cause should perhaps have been continued at Iris instance for that purpose. But no exceptions seem to have been taken to their pertinency at that time, and none during the interval between the first and second trial; and in the last they were clearly good evidence, whatever might have been the consequence of their late production in the first.
The counsel for the defendant seems to rely much on an instrument attempted to he passed before the parish judge of Rapides, purporting to be a final settlement of accounts between his client and all his constituents in the power granted him to dispose of that part of the testator’s property, the proceeds of which he is aiow called on to account for. That act was never fully completed by the signatures of all the parties; and if it had been complete it would still have remained subject to revision on account of errors.
The accounts of the agent are open to settlement in the present action, so far as they affect the interests and claim of >and having relation to his acts as attorney for the heirs and legatees of full age, who had a right to appoint him; and to whom he must give an account of his acts. ®U(dl an account is properly required of him, before the tribunal of ordinary jurisdiction. This observation is a sufficient. answer to the defendant’s plea to the jurisdiction of the J>istrict Court,
The case offers no other questions of law or practice, worthy of notice m ascertaining the rights of the parties; and from a ful1 examination of the accounts and testimony adduced, we are of opinion that the verdict and judgment of the court below has done justice to the parties litigant.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.